Citation Nr: 1509092	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the disability evaluation for bilateral hearing loss, from 10 percent to noncompensable, effective January 1, 2011, was proper.
 
2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to October 2003, from February 2004 to August 2004, from January 2006 to December 2006, and from January 2007 to May 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of an increased evaluation in excess of 30 percent for posttraumatic stress disorder was raised during the Veteran's June 2014 video conference hearing before the Board.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues on entitlement to increased evaluations for bilateral hearing loss, degenerative changes of the cervical spine, and radiculopathy of the left upper extremity are addressed in the Remand portion of the decision below and are remanded to the RO.



FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected bilateral hearing loss, from 10 percent to noncompensable, effective January 1, 2011.

2.  At the time of the October 2010 reduction, the evidence of record supported no more than a noncompensable evaluation for the Veteran's bilateral hearing loss; and the reduction was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The reduction of the disability evaluation for bilateral hearing loss, from 10 percent to 0 percent, effective January 1, 2011, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  The regulation governing rating reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  

When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

The notice requirements with respect to the rating reduction on appeal were met in a July 2010 notice letter, and are addressed more specifically below.  See 38 C.F.R. § 3.105(e)

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for the appropriate examination to ascertain the severity of his service-connected bilateral hearing loss.  Specifically, the April 2010 audiological examination was performed by an examiner who had reviewed the reviewed the history of the bilateral hearing disability with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In July 2008, the Veteran filed his original claim seeking service connection for bilateral hearing loss.

In September 2008, a VA audiological examination was conducted.  The examiner noted the Veteran's history of noise exposure while serving in the Marine Corps, and later in the Coast Guard.  The examination report noted the Veteran's complaints of bilateral hearing loss, and that he difficulty hearing in several conversational situations.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
65
75
LEFT
30
35
25
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 46.3 decibels in the right ear and 45 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 64 percent in the left ear.  

A July 2009 rating decision granted service connection at a 10 percent initial evaluation for bilateral hearing loss, effective May 16, 2008. 

In April 2010, the Veteran underwent a VA audiological examination.  The examiner noted the Veteran's history of noise exposure while serving in the Marine Corps, and later in the Coast Guard.  The examination report noted the Veteran's complaints of bilateral hearing loss, and that he had difficulty hearing clearly in meetings and in other professional situations.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
60
75
LEFT
10
30
25
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 44 decibels in both ears.  Speech recognition ability was 96 percent in both ears.  The examiner described the Veteran's functioning on the Maryland CNC speech recognition testing as excellent in both the right and left ear.

In July 2010, the RO proposed to reduce the evaluation assigned to the Veteran's bilateral hearing loss from 10 percent to 0 percent.  Notice of the proposed reduction was sent to the Veteran on July 16, 2010.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a July 2010 rating decision and July 16, 2010 notice letter to the Veteran, the RO satisfied these procedural requirements.  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in an October 2010 rating decision, accompanied by an October 25, 2010 notice letter; and the effective date of the reduction was January 1, 2011.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  

Using Table VI, the September 2008 VA audiological examination demonstrates that the Veteran's bilateral hearing impairment was manifested by Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, having Level II hearing acuity in the right ear and Level V hearing acuity in the left ear warrants a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The April 2010 audiological examination demonstrates, that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level I hearing acuity in both the right and left ears.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level I hearing acuity in both ears warrants a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

While the Veteran's statements are competent evidence concerning the physical manifestations of his bilateral hearing loss, the B April 2010 audiological examination results show improvement in his bilateral hearing loss.  Id.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the examination is considered the most probative evidence with regard to the propriety of the rating reduction.  The April 2010 audiological evaluation is at least as full and complete as the September 2008 audiological examination on which the initial 10 percent evaluation was based.  In this instance, the reduction was only effectuated after the audiometric findings in April 2010 revealed that the Veteran's hearing acuity underwent an actual change reflecting improvement in the Veteran's condition, and these findings were consistent with the assignment of a noncompensable evaluation under the applicable criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  See Brown v. Brown, Vet. App. 413, 421 (1993).  As noted by the examiner in April 2010, the Veteran's functioning on the Maryland CNC speech recognition testing was excellent in both the right and left ear.

Accordingly, the reduction from a 10 percent evaluation to a 0 percent evaluation was proper.  At the time of the July 2010 and October 2010 rating decisions, proposing and effectuating the proposed reduction respectively, the evidence reflected that the Veteran's bilateral hearing loss had improved significantly.  


ORDER

The rating reduction for the Veteran's bilateral hearing loss, from a 10 percent evaluation to a 10 percent evaluation, effective January 1, 2011, was proper.


REMAND

The Veteran is seeking increased evaluations for his degenerative changes of the cervical spine and radiculopathy of the left upper extremity.  He also contends the severity of his current hearing loss warrants a compensable evaluation.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Additional Evidence Available

At his June 2014 video conference hearing before the Board, the Veteran testified that he had been receiving ongoing treatment for his cervical spine and left upper extremity disabilities from his private physician, D. C., M.D.; an unidentified surgeon in Norfolk, Virginia; and an unidentified chiropractor.   He also reported having recently underwent an MRI of his cervical spine, and having been treated at a VA hospital.  These records are not presently found in the Veteran's claims file.

When VA is put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal. See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain the identified records.

B.  New Examinations Required

At his June 2014 video conference hearing before the Board, the Veteran testified that his service-connected degenerative changes of the cervical spine, radiculopathy of the left upper extremity, and bilateral hearing loss had worsened since his most recent examinations were conducted.  He reported having increased pain and a reduced range of motion in his cervical spine and left upper extremity.  He also testified that he has tingling, numbness and pain that travels down his left upper extremity and into his left small and index fingers.  Finally, he testified that his hearing acuity has continued to deteriorate since his most recent VA audiological evaluation in August 2012.  Under these circumstances, updated VA examinations are in order.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  The Board is specifically interested in obtaining all treatment records from D. C., M.D.; his surgeon in Norfolk, Virginia; and his chiropractor.  The RO must obtain records of his reported magnetic resonance imaging scan of his spine.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be schedule for an examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must consider and describe the functional effects of the Veteran's hearing loss, to include the effects of the Veteran's hearing loss on his occupation in the examination report.  

3.  The Veteran must be afforded the appropriate examination(s) to determine the severity of his service-connected degenerative changes of the cervical spine and his radiculopathy of the left upper extremity.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings required to properly rate these disabilities must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected cervical spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical spine.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected thoracolumbar spine disorder.  With regard to the service-connected radiculopathy of the left upper extremity, the examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report or opinion is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


